Citation Nr: 0927996	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-00 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from April 1950 to 
July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona, in which the RO denied the 
Veteran's claims for service connection for post-traumatic 
stress disorder (PTSD), a bilateral knee disability, and a 
bilateral shoulder disability.  In a letter, dated on 
February 27, 2003, the RO provided notice to the Veteran of 
the decision and his appellate rights.  Specifically, the RO 
stated that the Veteran had one year from the date of the 
letter to appeal the decision.  

On February 25, 2004, the Veteran submitted numerous 
statements, including a statement in which he addressed his 
claims for service connection for PTSD, a bilateral knee 
disability, and a bilateral shoulder disability.  The RO 
apparently considered the Veteran's statement as a request to 
reopen the aforementioned service connection claims, and in a 
February 2005 rating action, the RO concluded that the 
previous denials of the claims for service connection for 
PTSD, a bilateral knee disability, and a bilateral shoulder 
disability, were confirmed and continued.  The Veteran filed 
a notice of disagreement (NOD) in September 2005, and a 
statement of the case (SOC) was issued in December 2005.  In 
January 2006, he submitted a substantive appeal (VA Form 9).              

Although the RO considered the statement from the Veteran, 
received on February 25, 2004, as a request to reopen his 
claims for service connection for PTSD, a bilateral knee 
disability, and a bilateral shoulder disability, given that 
the statement was received within one year of the February 
27, 2003 notice letter, the Board construes the 
aforementioned statement as a timely NOD to the February 2003 
rating action.  See 38 C.F.R. § 20.201.  Thus, the Veteran 
completed the filing of his appeal by submitting a timely 
substantive appeal in January 2006, after the SOC was issued 
in December 2005.  Accordingly, as service connection for 
PTSD and a bilateral knee disability was ultimately granted, 
as noted below, the appeal of the remaining claim, 
entitlement to service connection for a bilateral shoulder 
disability, is still pending, and the law and regulations 
pertaining to finality of unappealed RO decisions are not 
applicable and do not apply to the February 2003 rating.

By an April 2007 rating action, the RO granted the Veteran's 
claims for service connection for PTSD and a bilateral knee 
disability.  The RO assigned a 70 percent disability rating, 
effective from July 23, 2002, for the Veteran's service-
connected PTSD.  In addition, the RO assigned separate 10 
percent disability ratings for the Veteran's service-
connected right and left knee disabilities, both effective 
from July 23, 2002.  In a letter, dated on July 18, 2007, the 
RO provided notice of the decision to the Veteran and his 
appellate rights.  Specifically, the RO stated that the 
Veteran had one year from the date of the letter to appeal 
the decision.

In a February 2008 rating action, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right knee (right total knee replacement), from January 
8, 2008 to February 28, 2009.  The RO further noted that from 
March 1, 2009, a 30 percent disability rating was warranted 
for the Veteran's service-connected right knee disability.  

On July 17, 2008, the Veteran, through a private attorney who 
was representing him at the time, filed an NOD to the April 
2007 rating action, disagreeing with the rating assigned for 
the Veteran's service-connected left knee disability.  An SOC 
was issued in October 2008.  However, there is no evidence of 
record that the Veteran submitted a substantive appeal.  
Thus, as the Veteran did not perfect his appeal of the claim 
for entitlement to an initial evaluation in excess of 10 
percent for a left knee disability, with the submission of a 
substantive appeal, this matter is not in appellate status. 

By a July 2008 rating action, the RO determined that the 70 
percent rating for the Veteran's service-connected PTSD would 
be continued.  The RO also determined that the 10 percent 
rating for the Veteran's service-connected left knee 
disability would be continued.  In addition, the RO granted a 
total (100 percent) disability evaluation based on individual 
unemployability (TDIU).  That is, the RO found the Veteran to 
be unemployable due to the totality of his service-connected 
disabilities.  The TDIU rating was granted from July 23, 
2002, to January 8, 2008, and was resumed effective March 1, 
2009.  

In December 2008, prior to the certification of this appeal, 
the Veteran's attorney-representative revoked his power of 
attorney and withdrew as the Veteran's representative.  The 
record reflects that written notice was provided to both the 
Veteran and the RO.  The Veteran has not indicated that he 
desires another representative, and the Board will proceed 
under the assumption that he wishes to represent himself.  
See 38 C.F.R. § 20.608(a) (2008).


FINDING OF FACT

The Veteran sustained a should injury during service in the 
early 1950s but 57 years have elapsed since service and there 
is no competent medical evidence of record showing a current 
diagnosis of a disability of either shoulder.  


CONCLUSION OF LAW

A claimed chronic bilateral shoulder disability was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).       


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July, 
September, and November 2002, and April 2004 letters sent to 
the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July, September, and November 2002, and April 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July, September, and November 
2002, prior to the appealed from rating decision, along with 
the subsequent notice provided in April 2004, after the 
decision that is the subject of this appeal.  With respect to 
the Dingess, 19 Vet. App. at 473, requirements, the Veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate the service connection 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, and despite any timing deficiency, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a bilateral shoulder 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, the 
Veteran's service treatment records are sparse and only 
consist of copies of morning reports dated from January 14, 
1952 to January 31, 1952, and July 2, 1952.  According to the 
National Personnel Records Center (NPRC), no other service 
treatment records are available and are presumed destroyed in 
a fire at the NPRC in 1973.  Thus, further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  In 
regard to the Veteran's contention that he injured his right 
shoulder during combat with the enemy in 1952, and that he 
was subsequently treated at the Tripler Army Hospital in 
Hawaii, and then at the Hot Springs Army Navy Hospital in Hot 
Springs, Arkansas, the RO contacted the NPRC for any records 
pertaining to the alleged hospitalizations.  In a return 
response from the NPRC, dated in June 2004, the NPRC stated 
that no records were available from the Tripler Army Hospital 
dated prior to 1957, and that no records were available from 
the Army Navy Hospital in Hot Springs for 1952.  

In regard to an examination, the Veteran did not receive a VA 
examination for the purposes of deciding this claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, there is no competent medical evidence of 
record showing a current diagnosis of a bilateral shoulder 
disability and 57 years have elapsed since service.  Under 
these circumstances, the Board finds that VA has no duty to 
provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).


III.  Factual Background

The Veteran's DD Form 214, Report of Separation From the 
Armed Forces of the United States, shows that he served in 
the Army from April 1950 to June 1952.  He received the 
Korean Service Medal with One Bronze Service Star.  

As previously stated, the Veteran's service treatment records 
are sparse and only consist of copies of morning reports 
dated from January 14, 1952 to January 31, 1952, and July 2, 
1952.  According to the NPRC, no other service medical 
records are available and are presumed destroyed in a fire at 
the NPRC in 1973.  The morning reports reflect that the 
Veteran was assigned to the Medical Company 7th Infantry 
Regiment in January 1952, and later that same month, he was 
transferred to the 121 Evacuation Hospital for medical 
observation.  No specific reasons were given.  A morning 
report, dated on July 2, 1952, reflects that the Veteran was 
released for end of time in service to join the enlisted 
reserve corps (ERC).  In a Surgeon General Office (SGO) 
report, it was noted that the Veteran was treated for 
arthritis of the wrists on January 19, 1952.     

In July 2002, the Veteran filed a claim of entitlement to 
service connection for a bilateral shoulder disability, 
approximately 57 years after service.     

In January 2006, a hearing was conducted at the RO.  At that 
time, the Veteran testified that while he was serving in 
Korea, he injured his right shoulder during combat when a 
nearby explosion knocked him down a hill and he hit his 
shoulder against a rock.  The Veteran stated that he was 
taken to a MASH unit and stayed there for one month.  He 
noted that he was then taken to the Tripler Army Hospital in 
Hawaii where he stayed for three months.  According to the 
Veteran, he was then transferred to the Hot Springs Army Navy 
Hospital and subsequently discharged from the military.  The 
Veteran reported that after his right shoulder injury, he 
developed chronic pain in his right shoulder.      

VA Medical Center (VAMC) outpatient treatment records, dated 
from March to September 2003, and January to April 2008, are 
negative for any complaints or findings of either a right 
shoulder disability or a left shoulder disability.   


IV.  Analysis

At the outset, the Board notes that the Veteran's service 
treatment records are not obtainable, and it is presumed that 
they were destroyed in a fire at the NPRC in 1973.  As such, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral 
shoulder disability.  

Medals or decorations evincing combat duty are not apparent.  
However, in Daye v. Nicholson, 20 Vet App 512 (2006), the 
Court chastised VA for not securing and reviewing the history 
of the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  As in that case, there is 
insufficient information in this matter to ascertain whether 
reasonable efforts have been undertaken to find the relevant 
records to document enemy attacks on the appellant's unit in 
Korea.  Notwithstanding the foregoing, pertinent case law 
provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
In this case, the primary impediment to a grant of service 
connection is not an absence of an in-service shoulder injury 
as alleged; it is the absence of a diagnosis of a chronic 
disability of either shoulder for decades post-service, to 
include in recent years.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra.  

In the instant case, there is no competent medical evidence 
showing a current diagnosis of either a right shoulder 
disability or a left shoulder disability.  In this regard, 
the Board recognizes the Veteran's specific claim that he 
injured his right shoulder during service and that he 
subsequently developed chronic pain in his right shoulder.  
The service morning reports that are available are negative 
for any complaints or findings of a right and/or left 
shoulder injury or disability.  However, even accepting as 
true that the Veteran injured his right shoulder during 
service, the fact remains that there is no competent medical 
evidence showing that the Veteran has a current diagnosis of 
either a right shoulder disability or a left shoulder 
disability.  VA Medical Center (VAMC) outpatient treatment 
records, dated from March to September 2003, and January to 
April 2008, are negative for any complaints or findings of 
either a right shoulder disability or a left shoulder 
disability.    

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
a bilateral shoulder disability which is related to his 
military service, specifically to his claimed in-service 
right shoulder injury.  The Veteran is competent as a 
layperson to report that on which he has personal knowledge, 
which would include the in-service injury and his subsequent 
pain in his right shoulder.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu, 2 
Vet. App. at 492.  There is no evidence of record indicating 
that the Veteran has specialized medical training so as to be 
competent to render a medical opinion.  Therefore, his 
opinion that he currently has a bilateral shoulder disability 
that is related to his period of service, specifically to his 
claimed in-service right shoulder injury, is not competent 
evidence.            

The Board finds that there is no medical evidence of record 
showing a current medical diagnosis of a bilateral shoulder 
disability.  Therefore, the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
bilateral shoulder disability.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for this disability must be denied.


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


